Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 17 December 2020.  Claims 1, 9, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 5, 9, 15, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Chandrasekhar et .

Claim 1. Emerson discloses server chassis comprising: 
a plurality of servers including a hardware controller configured to provide management to each one of the servers, a plurality of server blades connected to a backplane for receiving power and Ethernet connection (P. 0004) as part of an infrastructure (P.s 0012) connected through an interconnect bus; the infrastructure including one or more video modules, each video module including a video controller and KVM redirection logic (P. 0014), each video module connected to each blade (server) (P. 0015), the infrastructure includes a management subsystem configured to process requests and administer control between the blades, the video modules and remote management consoles (RMCs) (P. 0018), configuring a video module display consoled video from that (server blade) operating system (P. 0021), activating the KVM redirection logic in the assigned video module allowing the RMC to interact with the managed blade (P. 0022) The video controllers 34 in Figure 2 are analogous to the claimed hardware controller; 
a hardware chassis management controller, the RMCs are coupled to the management subsystem through a switch (Ethernet) and the , 
wherein, the hardware chassis management controller is in communication with the hardware controller of each of the servers through a second link and is configured to allow a second remote user to log on via a chassis management controller GUI to access the hardware controller of each one of the servers using the second link, the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users through the RMCs to perform administrative maintenance on the blades (P. 0014) The amendment changed the scope of the claims such that the first user access the hardware controller of the servers through a first link including a path through the chassis management controller (CMC) and then through the local interface card, whereas the second link includes a path through the CMC to the hardware controller of the servers, ,
wherein the user message is displayed in a display component, and wherein use of the display component leverages a utilization of existing hardware components in the server chassis to perform the concurrent access of the hardware controller of each of the servers by the first remote user and the second remote user, video modules each include a video controller and KVM redirection logic, and the number of video modules may be chosen based on the number of simultaneous users predictably expected to perform administrative maintenance on the blades since these functions generally implement the video graphics capabilities (P. 0014).

Emerson does not disclose … a hardware controller configured to provide an out-of-band management to each one of the servers, as disclosed in the claims.  However, Emerson discloses a management subsystem configures the switch via a management bus, wherein the management bus may be a simple "out-of-band" management bus (P. 0015).  In the same field of invention, Chandrasekhar discloses connecting to a chassis management controller or an integrated management controller for out-of-band access (P. 0006).  Therefore, considering the teachings of Emerson and Chandrasekhar, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine … a hardware controller configured to provide an out-of-band with the teachings of Emerson.  One would have been motivated to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson as Emerson provides out-of-band (OOB) management through a bus, but Emerson does not disclose a controller that provides out-of-band management of the blade servers, and it would be advantageous to Emerson to provide a more centralized mechanism through an accessible controller for OOB management for easier maintenance and programmability.

Emerson does not disclose a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, as disclosed in the claims.  As noted above, the amendments to the claims change the scope of the local interface card such that the Ethernet switch of Emerson can no longer be interpreted as being analogous to the claimed local interface card.  However, Chandrasekhar discloses a local KVM module coupled to a keyboard, mouse and display, and the local KVM module is also coupled to a chassis management controller (CMC) (P. 0019) wherein the CMC can drive (P. 0020) the local display (P. 0021).  Therefore, considering the teachings of Emerson and Chandrasekhar, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson.  One would have been motivated to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of in order to provide Emerson with greater flexibility by remote and local access.

Emerson does not disclose a hardware chassis management controller that facilitates access to the local interface card by the first remote user, as disclosed in the claims.  However, Chandrasekhar discloses a server system with multiple server blades (P. 0019) the local KVM module of the server blade system controls which of the individual blade servers is driving video to the display and is controlled via the keyboard and the mouse (P. 0020) each blade subsystem includes a server management interface (P. 0021) connected to a management bus (P. 0023) wherein the chassis management controller is connected to each blade subsystem through the management bus and the chassis management controller is connected to an Ethernet port (P. 0024, Figs. 2A, 2B) the system includes a chassis management controller that can be connected to the KVM module to present a virtual terminal on the KVM display(P. 0027) The CMC of Chandrasekhar may drive the local display through the local KVM interface, therefore the CMC of Chandrasekhar is providing access to the local interface card.  Therefore, considering the teachings of Emerson and Chandrasekhar, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Chandrasekhar.  One would have been motivated to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Chandrasekhar to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Chandrasekhar with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson does not disclose the … second link separately from and concurrently with the access by the first remote user using the local interface card, as disclosed in the claims.  As stated above, the amendments change the scope of the claims such that the first link includes a path through the CMC through the local interface card to each of the servers.  However, Birger discloses a KVM switch includes a network port for connecting an external router (P. 0069) through which remote consoles may connect to the KVM switch (P. 0070) to any one of servers connected to the KVM switch (P. 0071) and the KVM switch includes a separate port for connecting a local console to any one of the servers (P. 0072) The KVM switch is analogous to the claimed local interface card and the external router is analogous to the claimed chassis management controller (CMC) and the CMC of Emerson, wherein Emerson discloses the claimed second link directly from the CMC to any one of the servers and Birger .  Therefore, considering the teachings of Emerson, Chandrasekhar and Birger, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine … the second link separately from and concurrently with the access by the first remote user using the local interface card with the teachings of Emerson and Chandrasekhar.  One would have been motivated to combine … the second link separately from and concurrently with the access by the first remote user using the local interface card with the teachings of Emerson and Chandrasekhar to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Chandrasekhar with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson and Chandrasekhar do not disclose wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller, as disclosed in the claims.  However, Emerson discloses, transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals .  In the same field of invention, Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015), instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user (P. 0021).  Therefore, considering the teachings of Emerson, Chandrasekhar and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller with the teachings of Emerson and Chandrasekhar.  One would have been motivated to combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller with the teachings of Emerson and Chandrasekhar in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or 

Emerson does not disclose wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components …, as disclosed in the claims.  However, Emerson discloses, transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015).  Chandrasesekhar discloses a local KVM module coupled to a keyboard, mouse and display, and the local KVM module is also coupled to a chassis management controller (CMC) (P. 0019) wherein the CMC can drive (P. 0020) the local display (P. 0021) and Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015), instant messenger services may use various methods to successfully establish a connection between .  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Chandrasekhar, Birger and Khijniak.  One would have been motivated to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Chandrasekhar, Birger and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).

Claim 2. Emerson, Chandrasekhar, Birger and Khijniak disclose the server chassis of claim 1 and Khijniak further discloses instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user and further supporting relaying a message between one or more users or .  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the hardware chassis management controller is further configured to send a reply message from the second remote user to the first remote user with the teachings of Emerson, Chandrasekhar, Birger and Khijniak.  One would have been motivated to combine the hardware chassis management controller is further configured to send a reply message from the second remote user to the first remote user with the teachings of Emerson, Chandrasekhar, Birger and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service (Khijniak: Paragraph 0006).

Claim 3. Emerson, Chandrasekhar, Birger and Khijniak disclose the server chassis claim 2 and Emerson further discloses the hardware controller is further configured to display the reply message on the remote virtual keyboard, video, and mouse GUI, the user on an RMC may use a web browser to establish a connection to management system (P. 0019), video module configured to display video from the server (P. 0021), the RMC may interact with the managed blade and the management subsystem then may supply the RMC with a JAVA applet or AciveX control to process the KVM data; as data is procured by the KVM module it is .

Claim(s) 9 disclose method claim(s) similar to the server chassis claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  

Claim 10. Emerson, Chandrasekhar, Birger and Khijniak disclose the method of claim 9 and Emerson further discloses detecting a communication request at a hardware local interface card; and displaying a communication interface at the remote virtual keyboard, video, and mouse GUI, the RMCs are coupled to the management subsystem through an Ethernet switch and the management subsystem is coupled to the video module of each server blade, the management subsystem configured to process requests and administer control between the blades, the video modules and RMCs (P. 0018), to configure a video module to display video from the server (P. 0021) and activate KVM logic in the video module to allow the RMC to interact with the (server) blade (P. 0022, Figure 2) The management subsystem 46 shown in Figure 2 is analogous to the claimed chassis management controller and the Ethernet switch is analogous to the claimed local interface card, the management subsystem is connected to both the video modules for each server blade and to the Ethernet switch; the video modules are contained in the infrastructure and connect to and manage each video controller to allow a user through an RMC .

Claim(s) 15 are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  

Claim(s) 17 is/are directed to method claim(s) similar to the method claim(s) of Claim(s) 2 and is/are rejected with the same rationale.

Claim(s) 4, 5, 6, 7, 12, 13, 14, 16, 18, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Chandrasekhar et al. (US 2008/0126627 A1), Birger (US 2009/0265488 A1) and Khijniak et al. (US 2008/0301239 A1) and further in view of Sarma et al. (US 2007/0233853 A1).

Claim 4. Emerson, Chandrasekhar, Birger and Khijniak disclose the server chassis of claim 1 but do not disclose the user message indicates that the server is to be powered off in a specific amount of time, as disclosed in the claims.  However, in the same field of invention, Sarma discloses when a server is about to shut down, a .  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Chandrasekhar, Birger and Khijniak.  One would have been motivated to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Chandrasekhar, Birger and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 5. Emerson, Chandrasekhar, Birger, Khijniak and Sarma disclose the server chassis of claim 4 and Emerson further discloses the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users through the RMCs to perform administrative maintenance on the blades (P. 0014), the user on an RMC may use a web browser to establish a connection to management system (P. 0019), the RMC may interact with the managed blade and the management subsystem then may supply the RMC with a JAVA applet or AciveX control to process the KVM data; as data is procured by the KVM module it is forwarded to the applet or AciveX  and Chandrasekhar discloses a server system with multiple server blades (P. 0019) the local KVM module of the server blade system controls which of the individual blade servers is driving video to the display and is controlled via the keyboard and the mouse (P. 0020) each blade subsystem includes a server management interface (P. 0021) connected to a management bus (P. 0023) wherein the chassis management controller is connected to each blade subsystem through the management bus and the chassis management controller is connected to an Ethernet port (P. 0024, Figs. 2A, 2B) the system includes a chassis management controller that can be connected to the KVM module to present a virtual terminal on the KVM display(P. 0027).  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma.  One would have been motivated to combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a 

Claim 6. Emerson, Chandrasekhar, Birger and Khijniak disclose the server chassis of claim 1 but do not disclose the user message is displayed when the server is operating in a particular state, as disclosed in the claims.  However, Emerson discloses the video module assigned to a particular blade displays consoled video from the blade operating system (P.s 0021, 0022).  In the same field of invention, Sarma discloses a task template is defined for displaying information related to managing a server on a network including changing settings, (P. 0028) troubleshooting information represented by a list of error events, events for restarting the server, or for configuration settings (P. 0035), when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message is displayed when the server is operating in a particular state with the teachings of Emerson, Chandrasekhar, Birger and Khijniak.  One would have been motivated to combine the user message is displayed when the server is operating in a with the teachings of Emerson, Chandrasekhar, Birger and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 7. Emerson, Chandrasekhar, Birger, Khijniak and Sarma disclose the server chassis of claim 6, and Sarma discloses when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Chandrasekhar, Khijniak, Birger and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the particular state is selected from a group consisting of when the server is in power-on self-test, when the server is running an operating system, and when the server is powered off with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma.  One would have been motivated to combine the particular state is selected from a group consisting of when the server is in power-on self-test, when the server is running an operating system, and when the server is powered off with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim(s) 12, 13, 14 is/are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 4, 6, 7 and is/are rejected with the same rationale.

.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Chandrasekhar et al. (US 2008/0126627 A1), Birger (US 2009/0265488 A1), Khijniak et al. (US 2008/0301239 A1) and Sarma et al. (US 2007/0233853 A1) and further in view of Chiang et al. (US 2007/0094426 A1).

Claim 8. Emerson, Chandrasekhar, Birger, Khijniak and Sarma disclose the server chassis of claim 5, but do not disclose the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request, as disclosed in the claims.  However, in the same field of invention, Chaing discloses providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) a processor within the KVM switch routs communication paths among the computing devices, the console and the remote terminal (P. 0036) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040),.  Therefore, considering the teachings of Emerson, Chandrasekhar, Birger, combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma.  One would have been motivated to combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Chandrasekhar, Birger, Khijniak and Sarma in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim(s) 11, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Chandrasekhar et al. (US 2008/0126627 A1), Birger (US 2009/0265488 A1) and Khijniak et al. (US 2008/0301239 A1) and further in view of Chiang et al. (US 2007/0094426 A1).

providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040).  Therefore, considering the teachings of Emerson, Chandrasekhar, Khijniak, Birger and Chiang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the local interface card with the teachings of Emerson, Chandrasekhar, Birger and Khijniak.  One would have been motivated to combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the hardware local interface card with the teachings of Emerson, Chandrasekhar, Birger and Khijniak in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim(s) 20 is/are directed to method claim(s) similar to the method claim(s) of Claim(s) 11 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
The applicant argues:
Independent claim 1 as amended recites the hardware chassis management controller is in communication with the hardware controller of each of the servers through a second link and is configured to allow a second remote user to log on via a chassis management controller GUI to access the hardware controller of each one of the servers using the second link separately from and concurrently with the access by the first remote user using the local interface card. None of the cited references discloses the features of claim 1 and that claim therefore is allowable, as are claims 2-8 that depend from claim 1.

Independent claims 9 and 15 as amended recite features similar to claim 1 and are allowable for the same reasons that claim 1 is allowable, as are claims 10-14 that depend from claim 9, and claims 16-20 that depend from claim 15.

The amendments have changed the scope of the claims such that the first link includes a path through the chassis management controller and through the 
Emerson discloses the second path as a user may connect through the management controller to any one of the server blades.  Emerson does not disclose a local interface card as claimed.
Chandrasekhar discloses a direct connection to the CMC, and the CMC is directly connected any of a plurality of sever blades, as also disclosed in Emerson.  However, Chandrasekhar is primarily directed to connecting to any of the server blades or to the CMC through the local KVM interface.  But Chandrasekhar does not explicitly disclose that a user may connect to any of the server blades through the CMC or to the local KVM interface through the CMC.  That is, Chandrasekhar does not disclose a communication from a user through the CMC to the local KVM interface, as required for the claimed first link.
Birger discloses an interface module with connections for: a local KVM console to connect to any one of a plurality of servers; one or more remote consoles communicating over a network to connect to any one of the servers; and an external router through which the remote consoles may connect to the interface module to connect to any one of the servers. If the router is considered to be analogous or similar to the claimed CMC, then Birger discloses that a remote user may connect through a module analogous to the CMC to the local interface card and then connect to any one of a plurality of servers. These connections are analogous to the claimed first link.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/10/2021


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177